Notice of Pre-AIA  or AIA  Status
Claims 1-21 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Response to 102 Arguments
4.            Applicant's arguments filed 06/27/2022 have been fully considered. Following Applicants arguments and amendments to the claims, the 102 rejection of the claims is modified. All the other new applicants arguments based on the newly added amended limitations are addressed in the rejection below. The rejection is modified. New art is added. Please see office action.

Claim objections
5.          Claims 1-21 is objected to because of the following informalities:
a.    Claims 1 and 19-21 recites the limitation “producing…using a stack model…” which redefine "a stack model", thus leaving a doubt as to whether a new stack model is defined or it is referred to the already defined one.



Claim Rejections - 35 USC § 103

6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.    This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

10.               Claims 1-8, 10-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable Aben et al. (PUB NO: US 2012/0123748 A1) in view of Osio et al. ("An engineering design methodology with multistage Bayesian surrogates and optimal sampling." Research in Engineering Design 8.4 (1996): 189-206.)

Regarding Claim 1:
Aben teaches a method comprising:
 obtaining a stack model used in a simulation of performance of measurement structures used in a patterning process; (See fig 12A-B and ¶ 129- element 980 is the model of the target (measurement) structure 30 with all parameters and material properties used to calculate the diffraction pattern of the target substrate and See fig 11 and ¶126, according to an embodiment of the present invention, illustrates a complex target structure 30 which for the sake of experiment was formed in 75 separate fields over a 300 mm substrate in a focus-exposure matrix (FEM) process. As is well known, a non-random FEM process is designed to vary parameters of the lithographic steps in a systematic and known way across fields of a substrate such as a silicon wafer. In this target structure, layers A through G are formed in a stack on a substrate 960. [Corresponds to the stack model]. In broadest reasonable sense, the examiner interprets the stack model as the model with the complex structure.) 

obtaining calibration data indicative of performance of the measurement structures in the patterning process, the calibration data being empirical measurements or results of simulations of performance of the measurement structures; (see ¶ 129- At 980 there is stored a full model of the target structure, with all parameters of shape and material properties, and also the nominal values and permitted ranges of deviation for each parameter. In step 982 a dataset 984 is generated by sampling the entire parameter space and calculating modeled diffraction signals. The calculated diffraction signals can comprise pupil patterns represented by arrays of pixels. In addition to defining the intensity of each pixel in the pupil patterns, partial derivatives of each pixel intensity with respect to the various parameter, are also calculated to help in the model optimization process. [Corresponds to the indicative of performance of the measurement structures] In broadest reasonable interpretation, the examiner interprets the dataset 984 as a calibrated data results of simulations of performance of the measurement structures for the model 980)
calibrating, by a hardware processing system, parameters of the stack model by, until a termination condition occurs, repeatedly: (See figure 5 and ¶ 67, 70, step 503 and 512 – Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p.sub.1, p.sub.2, p.sub.3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Step 512: Assuming that the merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506. Steps 506-512 are repeated. See also para 138- a process 1000 is performed to generate candidate constraints, or rather candidate sets of constraints. `Constraints` in this context includes both fixing of parameters and more generic constraints such as linear constraints.)

performing the simulation of performance of measurement structures using a candidate stack model having candidate-model parameters to produce a simulation result; (See ¶  138-140 and 12A-B – a process 1000 is performed to generate candidate constraints, or rather candidate sets of constraints. `Constraints` in this context includes both fixing of parameters. The simulated reconstruction process is run for each sample with each of the candidate model recipes 1002 in place of the model 980 with all its degrees of freedom. The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. )

wherein the surrogate function: takes as an input candidate stack models having candidate-model parameters, (See ¶ 140 and fig 12B- The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. [Corresponds to the input candidate stack model having candidate model parameters].  In broadest reasonable sense, the examiner interprets the set of simulated measurement constitutes an input candidate stack models since it contains candidate model parameters) and

outputs a measure of fitness and/or a measure of uncertainty about fitness, wherein fitness is indicative of differences between approximated simulation results based on an input candidate stack model and the obtained calibration data; (See ¶ 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates the expected RMSE in the parameter or parameters of interest for a sample set of hypothetical gratings, randomly chosen from among the data set 984. [Corresponds to the calibrated dataset 984]). See fig 12B and ¶ 139-140, Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. From this comparison, the `best` set of constraints and fixes is output at 990. process 1010 show the comparison of POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990.)

Examiner note: Aben teaches determining output of fitness by measuring the root-mean-square errors (RMSE). Once all candidates stacks models it further undergoes surrogate modeling (Osio) to determine the approximated simulation results and the obtained approximated simulations are furthered used in Aben to determine their fitness values. Here we present different comparison. Seeking a recipe that corresponds to low RMSE is a good way to find a model recipe that is balanced between bias and noise-sensitivity is a good fitness and vice versa. Examiner consider the process 1010 show the comparison of various candidate model recipes based on RMSE. Para 142 teaches RMSE is determined for the dataset 984 as the calibrated data.  Para 139-140 and fig 5/6 teaches approximate simulation for various candidate model recipes. Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990.  Also see Osio page 196 col 2- Another approach is to validate the surrogate model conducting additional numerical experiments at random sampling sites and computing  the mean squared error of the prediction, or similar metrics, to determine the adequacy of the surrogate predictions.(RMSE is a measure of fitness) 

selecting a new candidate stack model based on the simulation result and on the measures of fitness and/or measures of uncertainty about fitness. (See ¶ 140 and fig 12 A- from step 992 i.e. best constraints (that is the measure of uncertainty) the optimized model recipe 994 is obtained (observed as new candidate model))


Aben does not teach producing, by a surrogate function that is separate from the simulation using a stack model, an approximation simulation results for the simulation over a range of candidate stack models, the approximated simulation results representing a prediction of an expected output of the simulation or of an expectance performance of the simulation.

In the related field of invention, Osio teaches producing, by a surrogate function that is separate from the simulation using a stack model, an approximation simulation results for the simulation over a range of candidate stack models, the approximated simulation results representing a prediction of an expected output of the simulation or of an expectance performance of the simulation,  (p.190 col 1- In this paper, we present a flexible and adaptive approach to engineering design and a methodology for developing Bayesian surrogate models that are refined sequentially. Surrogate models evolve in accuracy as the design process matures and incorporate prior information from previous design stages and fundamental knowledge. Surrogates can be thought of as metamodels, i.e. models constructed from simulation models, that can provide a better understanding of the input/output combinations used in simulated experiments with minimum computational time.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include producing, by a surrogate function that is separate from the simulation using a stack model, an approximation simulation results for the simulation over a range of candidate stack models, the approximated simulation results representing a prediction of an expected output of the simulation or of an expectance performance of the simulation as taught by Osio in the system of Aben in order to present an adaptive, surrogate-based, engineering design methodology for the efficient use of numerical simulations of physical models. These surrogates are nonlinear regression models fitted with data obtained from deterministic numerical simulations using optimal sampling. A 
multistage Bayesian procedure is followed in the formulation of surrogates to support the evolutionary nature of engineering design. Information from computer simulations of different levels of accuracy and detail is integrated, updating surrogates sequentially to improve their accuracy. Data-adaptive optimal sampling is conducted by minimizing the sum of the eigen values of the prior covariance matrix. Metrics to quantify prediction errors are proposed and tested to evaluate surrogate accuracy given cost and time constraints.(See Osio, Abstract)

Regarding claim 2
Aben  further teaches wherein calibrating parameters of the stack model comprises calibrating a model of a patterned film stack in which the measurement structures are formed, (See figure 5 and ¶ 67, 70, step 503 and 512 – Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p.sub.1, p.sub.2, p.sub.3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Step 512: Assuming that the merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506. Steps 506-512 are repeated. See also ¶ 166 -while considering stacked features, or features modeled as stacks, it can be mentioned that the techniques described here are equally applicable to the measurement of `featureless` structures, such as multi-layer thin film structures )
However, it does not explicitly teach, wherein calibrating is performed using Bayesian optimization and wherein the surrogate function is fitted to simulation results .

In the related field of invention, Osio further teaches wherein calibrating is performed using Bayesian optimization and wherein the surrogate function is fitted to simulation results . (See abstract-This paper presents an adaptive, surrogate-based, engineering design methodology for the efficient use of numerical simulations of physical models. These surrogates are nonlinear regression models fitted with data obtained from deterministic numerical simulations using optimal sampling. A multistage Bayesian procedure is followed in the formulation of surrogates to support the evolutionary nature of engineering design. This methodology is then applied to the thermal design of embedded electronic packages with five design parameters. See also page 197, col 1-Our objective is to predict temperatures of untried design combinations using surrogates updated sequentially and to select design parameters that minimize the maximum temperature of the chip configuration using computational resources efficiently.)


Regarding Claim 3
Aben further teaches wherein calibrating parameters of the stack model comprises concurrently calibrating parameters of a plurality of stack models of a plurality of measurement structures, the plurality of measurement structures including an alignment mark, an overlay metrology target, a critical dimension metrology target, a plurality of alignment marks, a plurality of overlay metrology targets, a plurality of critical dimension metrology targets, or a combination selected therefrom. (See ¶ 55 -In order that the substrates that are exposed by the lithographic apparatus are exposed correctly and consistently, it is desirable to inspect exposed substrates to measure properties such as overlay errors between subsequent layers, line thicknesses, critical dimensions (CD), etc. [corresponds to the overlay metrology target, critical dimension metrology target] If errors are detected, adjustments, for example, can be made to exposures of subsequent substrates, especially if the inspection can be done soon and fast enough. [Corresponds to the calibrating parameters of a plurality of stack models of a plurality of measurement structures]  See ¶ 67 and Fig 5 - Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p.sub.1, p.sub.2, p.sub.3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Properties of the target material and underlying layers are also represented by parameters such as refractive index e.g., at a particular wavelength present in the scatterometry radiation beam. Specific examples will be given below. Importantly, while a target structure can be defined by dozens of parameters describing its shape and material properties, the model recipe will define many of these to have fixed values, while others are to be variable or `floating` parameters for the purpose of the following process steps. See ¶ 90- in the iterative process of FIG. 5, the parameters are allowed to vary in all kind of combinations as long as each parameter fits in a predefined min-max range)


Regarding claim 4
Aben further teaches determining that a previous stack model results in a simulation that does not correctly predict the performance of the measurement structures in the patterning process relative to obtained empirical measurements of performance, (see para 67, 70 and fig 5- Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p1, p2, p3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Step 510-512- The merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506.)

Examiner note: Examiner consider the previous stack model as the model with parameter (p1, p2, p3 and son on) that does not correctly predict the performance of the measurement structures in the patterning process relative to obtained empirical measurements of performance. The empirical measurement as the measured diffraction signals. The measured diffraction pattern and the model diffraction pattern are then compared and their similarities and differences are used to calculate a "merit function" for the model target shape. The merit function determines the previous stack model need to improve so that the new parameters is assigned. 

wherein:
 calibrating is performed in response to the determination, (see para 70 step 512- The merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506.)

Examiner note: Examiner consider the new parameters as the calibrated parameters. 

the calibration causes the previous stack model to change such that the simulation more closely matches the obtained empirical measurements relative to simulations based on the previous stack model. (See para 72- Step 514: When the merit function indicates that this iterative process has converged on a solution with a desired accuracy, the currently estimated parameters are reported as the measurement of the actual target structure.)  

Regarding Claim 5
Aben further teaches wherein approximating the simulation with the surrogate function comprises approximating an aggregate measure of differences between the empirical measurements and the simulation over a range of candidate models, (See ¶ 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates the expected RMSE in the parameter or parameters of interest for a sample set of hypothetical gratings, randomly chosen from among the data set 984. [Corresponds to the empirical measurement for dataset 984]). See fig 12B and ¶ 140, Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. From this comparison, the `best` set of constraints and fixes is output at 990. process 1010 show the comparison of POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990. 
) 
but it does not explicitly teach, approximating an aggregate measure of differences as a Gaussian process, wherein the measure of fitness is a mean of the Gaussian process and the measure of uncertainty is a variance or standard deviation of the Gaussian process. 
In the related field of art, Osio further teaches approximating an aggregate measure of differences as a Gaussian process, wherein the measure of fitness is a mean of the Gaussian process and the measure of uncertainty is a variance or standard deviation of the Gaussian process. (See page 192-193-fundamental step in our approach is to assume that the surrogate is the realization or sample path of a Gaussian stochastic process)

    PNG
    media_image1.png
    242
    450
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    107
    414
    media_image2.png
    Greyscale




Regarding claim 6
Aben does not explicitly teach obtaining a prior version of the surrogate function; and transforming the prior version of the surrogate function into a posterior version of the surrogate function based on a data likelihood function and the results of the simulation with Bayes' rule of inference.
In the related field of invention, Osio further teaches obtaining a prior version of the surrogate function; and transforming the prior version of the surrogate function into a posterior version of the surrogate function based on a data likelihood function and the results of the simulation with Bayes' rule of inference. (See page 189-190- The statistical theory of Bayesian inference offers a 
convenient approach to control data gathering and  data analysis in engineering design. Within the 
Bayesian framework, a prior distribution is specified   to represent what is known about a process before 
data are available. As data are collected, the prior  distribution is updated to obtain the posterior 
distribution, and this procedure can be repeated ad  infinitum. These characteristics make the nature of 
Bayesian inference and engineering design similar and  complementary. Bayesian inference offers the possibility  of using prior information available to the designer  and allows for sequential refinement of statistical models with sufficient flexibility.   In this paper, we present a flexible and adaptive 
approach to engineering design and a methodology  for developing Bayesian surrogate models that are  refined sequentially. See also page 194- There are two important departures from the  formal theory of Bayesian inference. First, to obtain  a full Bayesian modeling we would have to account  for a prior distribution of the unknown correlation parameters, while here they are considered hyperparameters of the prior process determined by maximum likelihood.)                         

Regarding Claim 7:
Aben further teaches wherein the simulation is configured to simulate responses of measurement structures in the form of alignment marks or overlay metrology targets to process variation by varying parameters of the stack model, the parameters including film thickness, etch depth, line-width, and/or line-pitch, and simulating results of the variations. (See ¶ 55 the substrates (or the dedicated metrology target) that are exposed by the lithographic apparatus are exposed correctly and consistently, it is desirable to inspect exposed substrates to measure properties ( observed as varying parameter) such as overlay errors between subsequent layers, line thicknesses, critical dimensions (CD), etc.)

Regarding Claim 8:
Aben further teaches wherein approximating the simulation over a range of candidate stack models comprises root-mean-square values of performance indicator differences between approximated simulation results based on input candidate stack models and the obtained calibration data. (See ¶ 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates the expected RMSE in the parameter or parameters of interest for a sample set of hypothetical gratings, randomly chosen from among the data set 984. [Corresponds to the calibrated dataset 984]). See fig 12B and ¶ 139-140 and fig 5/6, a process 1010 show the comparison of the POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990. In broadest reasonable sense, the examiner interprets the set of simulated measurement constitutes an input candidate stack models since it contains candidate model parameter)



Regarding Claim 10
Aben does not teach wherein calibrating parameters of the model comprises repeatedly, in at least some iterations, training the surrogate function based on simulation results. 
In the related field of invention, Osio further teaches wherein calibrating parameters of the model comprises repeatedly, in at least some iterations, training the surrogate function based on simulation results. (See page 189-190- The statistical theory of Bayesian inference offers a 
convenient approach to control data gathering and  data analysis in engineering design. Within the 
Bayesian framework, a prior distribution is specified  to represent what is known about a process before 
data are available. As data are collected, the prior  distribution is updated to obtain the posterior 
distribution, and this procedure can be repeated ad  infinitum. In this paper, we present a flexible and adaptive approach to engineering design and a methodology for developing Bayesian surrogate models that are refined sequentially. In this work, we use data from direct numerical simulations (DNS) of the physico-mathematical governing equations for a selectively chosen range of design parameters to construct and validate surrogate models)


Regarding Claim 11:
Aben further teaches wherein:
the measurement structures comprise a grating at least partially overlapping another grating in a film stack; (See ¶ 63 - the target 30 on substrate W can be a 1-D grating, 2-D grating and the scatterometry data of the printed gratings is used to reconstruct the gratings that caused the overlapping of grating in a model(film stack)) and
more than four parameters of the stack model are concurrently calibrated with a global optimization. (¶ 63 says parameters of the 2-D grating, such as pillar or via widths or lengths or shapes (observed as more than four parameters) can be input to the reconstruction process, and see ¶ 145 the reconstruction process which actually applies the optimized recipe in reconstruction of measured target structures may be run many, many times)


Regarding Claim 12:
Aben further teaches wherein the surrogate function correlates points in a parameter space of the stack model with respective statistical distributions of outputs at the respective points. (See ¶ 122 the hessian of the model representing the second order partial derivatives of the merit function (observed as surrogate function), is uniform across the parameter space, then the linear constraint will be valid for all sampled points in parameter space and also see fig 9A ¶ 155- the constraint represented by the falling diagonal orientation of probability distribution function 902)


Regarding Claim 16:
Aben further teaches wherein calibrating parameters of the stack model comprises calibrating parameters of statistical distributions of parameters of the stack model. (See ¶ 118 and fig 9a illustrate considering a hypothetical Probability Density Function (PDF) observed as statistical expressions of parameters which represents the likelihood of parameters being found by the fitting process to lie in a particular part of the parameter space of the model)
Regarding Claim 17:
Aben further teaches wherein calibrating parameters of the model comprises using simulations of both alignment mark performance and overlay metrology target performance to infer a plurality of parameters of a film stack with which both measurement structures in the form of alignment marks and overlay metrology targets are formed. (See para 006- In order to monitor the lithographic process, parameters of the patterned substrate are measured. Parameters can include, for example, the overlay error between successive layers formed in or on the patterned substrate and critical linewidth of developed photosensitive resist. This measurement can be performed on a product substrate and/or on a dedicated metrology target. See para fig 1 and 48- Mask MA and substrate W can be aligned using mask alignment marks M1, M2, and substrate alignment marks P1, P2.)


Regarding Claim 18:
Aben further teaches simulating performance of the measurement structures using calibrated parameters of the stack model; (See figure 5 and ¶ 67, 70, step 503 and 512 – Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p.sub.1, p.sub.2, p.sub.3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Step 512: Assuming that the merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506. Examiner consider the new parameters as the calibrated parameters)

causing a calibrated simulation result to be displayed to a user; (see para 178-180- The same processing unit PU can include the entire process of FIGS. 5 and/or 6 and 12, or different processes and sub-processes can be assigned to different processing units (not shown). The processing unit PU can operated with a computer program product containing one or more sequences of machine-readable instructions for determining an approximate structure of an object on a substrate, the instructions being adapted to cause one or more processors in the PU to perform the methods it should be understood that the inspection methods and apparatus described herein can have other applications, such as the manufacture of integrated optical systems, guidance and detection patterns for magnetic domain memories, flat-panel displays, reticles, liquid-crystal displays (LCDs))

receiving, from the user, an adjustment to the measurement structures; (see para 55- In order that the substrates that are exposed by the lithographic apparatus are exposed correctly and consistently, it is desirable to inspect exposed substrates to measure properties such as overlay errors between subsequent layers, line thicknesses, critical dimensions (CD), etc. If errors are detected, adjustments, for example, can be made to exposures of subsequent substrates, especially if the inspection can be done soon and fast enough that other substrates of the same batch are still to be exposed. See para 179- The computer program product containing instructions implementing the process with realistic sampling can be supplied for modifying the operation of an existing hardware system. Another product can include simply the optimized recipe appropriate for measuring a particular type of target structure in a given lithographic process.)
and 
patterning a plurality of substrates based on measurements of the measurement structures.(see para 37 and fig 1- a substrate table (e.g., a wafer table) WT constructed to hold a substrate (e.g., a resist-coated wafer) W and connected to a second positioner PW configured to accurately position the substrate in accordance with certain parameters, and a projection system (e.g., a refractive projection lens system) PL configured to project a pattern imparted to the radiation beam B by patterning device MA onto a target portion C (e.g., comprising one or more dies) of the substrate W.  See also 55- In order that the substrates that are exposed by the lithographic apparatus are exposed correctly and consistently, it is desirable to inspect exposed substrates to measure properties such as overlay errors between subsequent layers, line thicknesses, critical dimensions (CD), etc. If errors are detected, adjustments, for example, can be made to exposures of subsequent substrates, especially if the inspection can be done soon and fast enough that other substrates of the same batch are still to be exposed.)

Regarding Claim 19
Aben teaches a non-transitory computer-readable medium comprising computer-readable instructions therein, the instructions, upon execution by a computer system, configured to cause the computer system to at least: (see ¶ 36 says the invention can be implemented as instructions stored on a machine-readable medium, which can be read and executed by one or more processors 
calibrate parameters of the stack model used in a simulation of performance of measurement structure used in a patterning process by, until a termination condition occurs, repeatedly: (See fig 12A-B and ¶ 129- element 980 is the model of the target (measurement) structure 30 with all parameters and material properties used to calculate the diffraction pattern of the target substrate. See fig 11 and ¶126, according to an embodiment of the present invention, illustrates a complex target structure 30 which for the sake of experiment was formed in 75 separate fields over a 300 mm substrate in a focus-exposure matrix (FEM) process. As is well known, a non-random FEM process is designed to vary parameters of the lithographic steps in a systematic and known way across fields of a substrate such as a silicon wafer. In this target structure, layers A through G are formed in a stack on a substrate 960. [Corresponds to the stack model]. In broadest reasonable sense, the examiner interprets the stack model as the model with the complex structure.)  See figure 5 and ¶ 67, 70, step 503 and 512 – Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p.sub.1, p.sub.2, p.sub.3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Step 512: Assuming that the merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506. Steps 506-512 are repeated.)

simulation of the performance of the measurement structures using a candidate stack model having candidate-model parameters to produce a simulation result;(See ¶  138-140 and 12A-B – a process 1000 is performed to generate candidate constraints, or rather candidate sets of constraints. `Constraints` in this context includes both fixing of parameters. The simulated reconstruction process is run for each sample with each of the candidate model recipes 1002 in place of the model 980 with all its degrees of freedom. The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample.)

wherein the surrogate function: takes as an input candidate stack models having candidate-model parameters, (See ¶ 140 and fig 12B- The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample. [Corresponds to the input candidate stack model having candidate model parameters].  In broadest reasonable sense, the examiner interprets the set of simulated measurement constitutes an input candidate stack models since it contains candidate model parameters) and

outputs a measure of fitness and/or a measure of uncertainty about fitness, wherein fitness is indicative of differences between approximated simulation results based on an input candidate stack model and calibration data indicative of performance of the measurement structures in the patterning process, the calibration data being empirical measurements or results of simulations of performance of the measurement structures; ((see ¶ 129- At 980 there is stored a full model of the target structure, with all parameters of shape and material properties, and also the nominal values and permitted ranges of deviation for each parameter. In step 982 a dataset 984 is generated by sampling the entire parameter space and calculating modeled diffraction signals. The calculated diffraction signals can comprise pupil patterns represented by arrays of pixels. In addition to defining the intensity of each pixel in the pupil patterns, partial derivatives of each pixel intensity with respect to the various parameter, are also calculated to help in the model optimization process. [Corresponds to the indicative of performance of the measurement structures] In broadest reasonable interpretation, the examiner interprets the dataset 984 as a calibrated data results of simulations of performance of the measurement structures for the model 980.See ¶ 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates the expected RMSE in the parameter or parameters of interest for a sample set of hypothetical gratings, randomly chosen from among the data set 984. [Corresponds to the calibrated dataset 984]). See fig 12B and ¶ 139-140, Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. From this comparison, the `best` set of constraints and fixes is output at 990. process 1010 show the comparison of POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990.)

Examiner note: Aben teaches determining output of fitness by measuring the root-mean-square errors (RMSE). Once all candidates stacks models it further undergoes surrogate modeling (Osio) to determine the approximated simulation results and the obtained approximated simulations are furthered used in Aben to determine their fitness values. Here we present different comparison. Seeking a recipe that corresponds to low RMSE is a good way to find a model recipe that is balanced between bias and noise-sensitivity is a good fitness and vice versa. Examiner consider the process 1010 show the comparison of various candidate model recipes based on RMSE. Para 142 teaches RMSE is determined for the dataset 984 as the calibrated data.  Para 139-140 and fig 5/6 teaches approximate simulation for various candidate model recipes. Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990.  Also see Osio page 196 col 2- Another approach is to validate the surrogate model conducting additional numerical experiments at random sampling sites and computing  the mean squared error of the prediction, or similar metrics, to determine the adequacy of the surrogate predictions.(RMSE is a measure of fitness) 


selection a new candidate stack model based on the simulation results and on the measure of fitness and/or measures of uncertainty about fitness. (See ¶ 140 and fig 12 A- from step 992 i.e. best constraints (that is the measure of uncertainty) the optimized model recipe 994 is obtained (observed as new candidate model))

Aben does not teach producing, by a surrogate function that is separate from the simulation using a stack model, an approximation simulation results for the simulation over a range of candidate stack models, the approximated simulation results representing a prediction of an expected output of the simulation or of an expectance performance of the simulation.

In the related field of invention, Osio teaches producing, by a surrogate function that is separate from the simulation using a stack model, an approximation simulation results for the simulation over a range of candidate stack models, the approximated simulation results representing a prediction of an expected output of the simulation or of an expectance performance of the simulation,  (p.190 col 1- In this paper, we present a flexible and adaptive approach to engineering design and a methodology for developing Bayesian surrogate models that are refined sequentially. Surrogate models evolve in accuracy as the design process matures and incorporate prior information from previous design stages and fundamental knowledge. Surrogates can be thought of as metamodels, i.e. models constructed from simulation models, that can provide a better understanding of the input/output combinations used in simulated experiments with minimum computational time.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include producing, by a surrogate function that is separate from the simulation using a stack model, an approximation simulation results for the simulation over a range of candidate stack models, the approximated simulation results representing a prediction of an expected output of the simulation or of an expectance performance of the simulation as taught by Osio in the system of Aben in order to present an adaptive, surrogate-based, engineering design methodology for the efficient use of numerical simulations of physical models. These surrogates are nonlinear regression models fitted with data obtained from deterministic numerical simulations using optimal sampling. A 
multistage Bayesian procedure is followed in the formulation of surrogates to support the evolutionary nature of engineering design. Information from computer simulations of different levels of accuracy and detail is integrated, updating surrogates sequentially to improve their accuracy. Data-adaptive optimal sampling is conducted by minimizing the sum of the eigen values of the prior covariance matrix. Metrics to quantify prediction errors are proposed and tested to evaluate surrogate accuracy given cost and time constraints.(See Osio, Abstract)



Regarding Claim 20 and 21
Aben teaches a method comprising:
obtaining a stack model used in a simulation of the performance of the measurement structures for a patterning process; (See fig 12A-B and ¶ 129- element 980 is the model of the target (measurement) structure 30 with all parameters and material properties used to calculate the diffraction pattern of the target substrate and See fig 11 and ¶126, according to an embodiment of the present invention, illustrates a complex target structure 30 which for the sake of experiment was formed in 75 separate fields over a 300 mm substrate in a focus-exposure matrix (FEM) process.)

obtaining calibration data indicative of performance of the measurement structures in the patterning process, the calibration data being empirical measurements or results of simulations of performance of the measurement structures; (see ¶ 129- At 980 there is stored a full model of the target structure, with all parameters of shape and material properties, and also the nominal values and permitted ranges of deviation for each parameter. In step 982 a dataset 984 is generated by sampling the entire parameter space and calculating modeled diffraction signals. The calculated diffraction signals can comprise pupil patterns represented by arrays of pixels. In addition to defining the intensity of each pixel in the pupil patterns, partial derivatives of each pixel intensity with respect to the various parameter, are also calculated to help in the model optimization process. [Corresponds to the indicative of performance of the measurement structures] In broadest reasonable interpretation, the examiner interprets the dataset 984 as a calibrated data results of simulations of performance of the measurement structures for the model 980)

calibrating, by a hardware processing system, parameters of the stack model by, until a termination condition occurs, repeatedly: (See figure 5 and ¶ 67, 70, step 503 and 512 – Step 503: A `model recipe` is established that defines a parameterized model of the target structure in terms of a number of parameters p, (p.sub.1, p.sub.2, p.sub.3 and so on). These parameters can represent for example, in a 1D periodic structure, the angle of a side wall, the height or depth of a feature, the width of the feature. Step 512: Assuming that the merit function indicates that the model needs to be improved before it represents accurately the actual target shape, new parameters p.sub.1.sup.(1), p.sub.2.sup.(1), p.sub.3.sup.(1), etc. are estimated and fed back iteratively into step 506. Steps 506-512 are repeated. See also para 138- a process 1000 is performed to generate candidate constraints, or rather candidate sets of constraints. `Constraints` in this context includes both fixing of parameters and more generic constraints such as linear constraints.)

a) simulating performance of measurement structures based on a candidate stack model having candidate-model parameters; (See ¶  138-140 and 12A-B – a process 1000 is performed to generate candidate constraints, or rather candidate sets of constraints. `Constraints` in this context includes both fixing of parameters. The simulated reconstruction process is run for each sample with each of the candidate model recipes 1002 in place of the model 980 with all its degrees of freedom. The output of the many reconstruction processes 1006 is effectively a set 1008 of simulated measurements, representing how the scatterometry and reconstruction process, using each particular candidate model recipe, would have reported the measurements of each sample.)

the surrogate function, mapping the candidate model parameters to a measure of fitness and/or a measure of uncertainty about fitness, wherein fitness is indicative of differences between approximated simulation performance and calibration data indicative of performance of the measurement structures in the patterning process, the calibration data being empirical measurements or results of simulations of performance of the measurement structures; ((see ¶ 129- At 980 there is stored a full model of the target structure, with all parameters of shape and material properties, and also the nominal values and permitted ranges of deviation for each parameter. In step 982 a dataset 984 is generated by sampling the entire parameter space and calculating modeled diffraction signals. The calculated diffraction signals can comprise pupil patterns represented by arrays of pixels. In addition to defining the intensity of each pixel in the pupil patterns, partial derivatives of each pixel intensity with respect to the various parameter, are also calculated to help in the model optimization process. [Corresponds to the indicative of performance of the measurement structures] In broadest reasonable interpretation, the examiner interprets the dataset 984 as a calibrated data results of simulations of performance of the measurement structures for the model 980.See ¶ 142- The parameter advisor algorithm in one embodiment takes a candidate model recipe and evaluates the expected RMSE in the parameter or parameters of interest for a sample set of hypothetical gratings, randomly chosen from among the data set 984. [Corresponds to the calibrated dataset 984]). See fig 12B and ¶ 139-140, Using information of the parameters of interest POI, a process 1010 makes a comparison of the errors RMSE to evaluate the performance of the various candidate model recipes. From this comparison, the `best` set of constraints and fixes is output at 990. process 1010 show the comparison of POI (element 988) and simulated measurement (1008) based on Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990.)

Examiner note: Aben teaches determining output of fitness by measuring the root-mean-square errors (RMSE). Once all candidates stacks models it further undergoes surrogate modeling (Osio) to determine the approximated simulation results and the obtained approximated simulations are furthered used in Aben to determine their fitness values. Here we present different comparison. Seeking a recipe that corresponds to low RMSE is a good way to find a model recipe that is balanced between bias and noise-sensitivity is a good fitness and vice versa. Examiner consider the process 1010 show the comparison of various candidate model recipes based on RMSE. Para 142 teaches RMSE is determined for the dataset 984 as the calibrated data.  Para 139-140 and fig 5/6 teaches approximate simulation for various candidate model recipes. Root Mean Square Estimate (which is observed as the measure of fitness or uncertainty) to evaluate the performance of the various candidate model recipes in order to get the best set of constraints and fixes is output at 990.  Also see Osio page 196 col 2- Another approach is to validate the surrogate model conducting additional numerical experiments at random sampling sites and computing  the mean squared error of the prediction, or similar metrics, to determine the adequacy of the surrogate predictions.(RMSE is a measure of fitness) 


c)selecting a new candidate stack model based on the simulation of performance and on the fitness and/or uncertainty about the fitness; (See ¶ 140 and fig 12 A- from step 992 i.e. best constraints (that is the measure of uncertainty) the optimized model recipe 994 is obtained (observed as new candidate model)))

d)   go back to a), wherein the performance is simulated based on the new candidate stack model having new candidate model parameters. (see ¶ 143- Once a `coarse` model recipe optimization has been performed as illustrated in FIG. 12B, starting from a first set 1002 of candidate model recipes, A `fine` recipe optimization can then be performed by repeating the process again, but starting from one or more of the candidate model recipes identified as `best` in the coarse process.)

Aben does not teach producing, by a surrogate function that is separate from the simulation using a stack model, an approximation simulation performance over a range of candidate stack models, the approximated simulation performance representing a prediction of what the simulation is expected to simulate as the simulated expectance performance of the measurement structures.

In the related field of invention, Osio teaches producing, by a surrogate function that is separate from the simulation using a stack model, an approximation simulation performance over a range of candidate stack models, the approximated simulation performance representing a prediction of what the simulation is expected to simulate as the simulated expectance performance of the measurement structures. (p.190 col 1- In this paper, we present a flexible and adaptive approach to engineering design and a methodology for developing Bayesian surrogate models that are refined sequentially. Surrogate models evolve in accuracy as the design process matures and incorporate prior information from previous design stages and fundamental knowledge. Surrogates can be thought of as metamodels, i.e. models constructed from simulation models, that can provide a better understanding of the input/output combinations used in simulated experiments with minimum computational time.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include producing, by a surrogate function that is separate from the simulation using a stack model, an approximation simulation performance over a range of candidate stack models, the approximated simulation performance representing a prediction of what the simulation is expected to simulate as the simulated expectance performance of the measurement structures as taught by Osio in the system of Aben in order to present an adaptive, surrogate-based, engineering design methodology for the efficient use of numerical simulations of physical models. These surrogates are nonlinear regression models fitted with data obtained from deterministic numerical simulations using optimal sampling. A multistage Bayesian procedure is followed in the formulation of surrogates to support the evolutionary nature of engineering design. Information from computer simulations of different levels of accuracy and detail is integrated, updating surrogates sequentially to improve their accuracy. Data-adaptive optimal sampling is conducted by minimizing the sum of the eigen values of the prior covariance matrix. Metrics to quantify prediction errors are proposed and tested to evaluate surrogate accuracy given cost and time constraints.(See Osio, Abstract)

11.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Aben et al. (PUB NO: US 2012/0123748 A1) in view of  Osio et al. ("An engineering design methodology with multistage Bayesian surrogates and optimal sampling." Research in Engineering Design 8.4 (1996): 189-206.) and further in view of Farrow et al. (PAT NO: US 5824441 A)

Regarding Claim 9:
The combination of Aben and Osio does not teach wherein the performance of measurement structures is indicative of a ratio of change in a parameter of the model to a change in a measure of alignment.
In the related field of invention, Farrow teaches wherein the performance of measurement structures is indicative of a ratio of change in a parameter of the model to a change in a measure of alignment. (col 2 line 20-24 and fig 6 - The configuration for the alignment marks is selected by determining the backscattered electron signal contrast as a function of a dimensionless parameter that is the ratio of an alignment mark dimension (h) to the range (R) of the scattered electrons in the substrate. See col 2 line 31-33- R (observed as parameter) is a function of the substrate material and the energy of the electrons incident on the substrate and is determinable from these two known parameters)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include wherein the performance of measurement structures is indicative of a ratio of change in a parameter of the model to a change in a measure of alignment as taught by Farrow in the system of Aben and Osio  in order to determine the alignment mark dimension that will provide the desired backscattered electron signal contrast. (Abstract, Farrow)

12.       Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Aben et al. (PUB NO: US 2012/0123748 A1) in view of  Osio et al. ("An engineering design methodology with multistage Bayesian surrogates and optimal sampling." Research in Engineering Design 8.4 (1996): 189-206.) and further in view of Queipo et al. "Surrogate-based analysis and optimization." Progress in aerospace sciences 41.1 (2005): 1-28.)  and still further in view of Qian, et al. ("Building surrogate models based on detailed and approximate simulations." (2006): 668-677).
Regarding Claim 13
The combination of Aben and Osio does not teach adjusting the surrogate function based on the result of the simulation by: for a point in the parameter space of the stack model upon which the simulation is based: aligning a measure of central tendency of the respective statistical distribution to the result of the simulation; and reducing or eliminating a measure of variance of the respective statistical distribution; and for a point in the parameter space adjacent the point upon which the simulation is based: adjusting a measure of central tendency of the respective statistical distribution to be closer to the result of the simulation; and reducing a measure of variance of the respective statistical distribution.

In the related field of invention, Queipo teaches adjusting the surrogate function based on the result of the simulation by: for a point in the parameter space of the stack model upon which the simulation is based: a measure of central tendency of the respective statistical distribution and for a point in the parameter space adjacent the point upon which the simulation is based (see page 11-In its simplest form, the empirical distribution of the sensitivities associated with each of the design variables (xi) is estimated by computing a number (2Ndvp) of first-order sensitivities of the model response with respect to each of the Ndv design variables at a set of p random locations. Each xi is then characterized by measures of central tendency (e.g., mean) and spread (e.g., standard deviation). A large (absolute) value of central tendency for xi indicates a design variable with an important (global) influence on the model response. See page 15-The SMF algorithm (illustrated in Fig. 8) is mesh-based (all points evaluated are restricted to lie on a mesh) and consists of two steps, SEARCH and POLL. The exploratory SEARCH step uses the surrogate to aid in the selection of points likely to minimize the objective function. The SEARCH step provides means for local and/or global exploration of the parameter space. The convergence of the SMF is guaranteed by the POLL step, in which points neighboring the current best points on the mesh are evaluated in a positive spanning set of directions (positive basis) to check whether the current best point is a mesh local optimizer. n the SEARCH step, the high-fidelity model is evaluated at one or more minimizers as predicted by the surrogate. If a lower objective function value is found among the recent evaluations, the search is considered successful, the surrogate is updated, and another search step is performed)

Examiner note: The input variables at each point in the search space of the model is indicative of both a measure of central tendency (mean) of the distribution and a measure of uncertainty at that point (variance).

reducing or eliminating a measure of variance of the respective statistical distribution; and for a point in the parameter space adjacent the point upon which the simulation is based: reducing a measure of variance of the respective statistical distribution. (see page 5-6 In this context, of particular interest are sampling plans that provide a unique value (in contrast to random values) for the input variables at each point in the input space, and are model-independent; that is, they can be efficiently used for fitting a variety of models-In principle, we can reduce both the bias (can choose more complex models) and the variance (each model more heavily constrained by the data) by increasing the number of points provided the latter increases more rapidly than the model complexity.)

Examiner note: The input variables at each point in the search space of the model is indicative of both a measure of central tendency (mean) of the distribution and a measure of uncertainty at that point (variance).


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include adjusting the surrogate function based on the result of the simulation by: for a point in the parameter space of the stack model upon which the simulation is based: a measure of central tendency of the respective statistical distribution and reducing or eliminating a measure of variance of the respective statistical distribution; and for a point in the parameter space adjacent the point upon which the simulation is based: reducing a measure of variance of the respective statistical distribution Queibo in the system of Aben and Osio  in order to use the surrogate-based approach for analysis and optimization. The surrogates are constructed using data drawn from high-fidelity models, and provide fast approximations of the objectives and constraints at new design points, thereby making sensitivity and optimization studies feasible. (Abstract, Queibo)

The combination of Aben, Osio and Queibo does not teach aligning a measure of central tendency of the respective statistical distribution to the result of the simulation; adjusting a measure of central tendency of the respective statistical distribution to be closer to the result of the simulation.

In the related field of invention, Qian teaches aligning a measure of central tendency of the respective statistical distribution to the result of the simulation; (see page 669 col1- Further, our approach is consistent with space mapping and provides an alternative method for aligning and enhancing a coarse model with a fine model.)

adjusting a measure of central tendency of the respective statistical distribution to be closer to the result of the simulation; (see page 670 col 2 we have adjusted this model using detailed simulation data, the prediction from Eq. 15 will be closer to the output from the detailed simulations than the prediction from the base surrogate model 7)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include aligning a measure of central tendency of the respective statistical distribution to the result of the simulation; adjusting a measure of central tendency of the respective statistical distribution to be closer to the result of the simulation as taught by Qian in the system of Aben, Osio and Queibo for improving the precision of surrogate models based on approximate simulations without significantly increasing computational time. In this paper, a new approach is taken to integrate data from approximate and detailed simulations to build a surrogate model that describes the relationship between output and input parameters. (Abstract, Qian)


13.               Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Aben et al. (PUB NO: US 2012/0123748 A1) in view of Osio et al. ("An engineering design methodology with multistage Bayesian surrogates and optimal sampling." Research in Engineering Design 8.4 (1996): 189-206.) abd further in view of Adams et al.  (PUB NO: US 2014/0358831 A1)

Regarding Claim 14:
The combination of Aben and Osio does not teach wherein selecting a new candidate stack model based on the measure of fitness and/or the measure of uncertainty about fitness comprises determining candidate stack model parameters by determining an extremum of an acquisition function that is based on both the measure of fitness and the measure of uncertainty about fitness.
In the similar field of invention Adam teaches wherein selecting a new candidate stack model based on the measure of fitness and/or the measure of uncertainty about fitness comprises determining candidate stack model parameters by determining an extremum of an acquisition function that is based on both the measure of fitness and the measure of uncertainty about fitness. (See (¶102 an acquisition utility function may depend on one or more parameters of the probabilistic model (denoted by .theta.) used to model the objective function, previous points at which the objective function was evaluated. [Corresponds to the determining the model parameter using acquisition function] See ¶99 FIG. 2A- the probability model of the objective function 200 may be used to calculate estimate 205 of the objective function and an associated measure of uncertainty shown by the shaded region between curves 207 and 209. [Corresponds to the measure of uncertainty] The values of the acquisition utility function 231, calculated based on estimate 205 and the associated measure of uncertainty, are shown in the lower portion of FIG. 2A. As shown, the acquisition utility function 231 takes on larger values in regions where the uncertainty associated with estimate 205 is larger (e.g., between values 202 and 204, and between values 204 and 206) and smaller values in regions where the uncertainty associated with estimate 205 is smaller (e.g., around values 202, 204, and 206). The next point at which to evaluate the objective function is selected as the point at which the acquisition utility function 231 takes on its maximum value (i.e., value 230), and the probabilistic model of the objective function is updated based on the evaluation of the objective function at the selected point. [Corresponds to the fitness]  See ¶101 and FIG. 2D illustrates updated acquisition utility function 237, which is calculated based on estimate 220 and its associated measure of uncertainty. In this example, the acquisition utility function 237 does not take on larger values in regions where the uncertainty associated with estimate 220 is largest. [Corresponds to the measure of fitness] Rather the function 237 takes on larger values near the point where the probabilistic model of the objective function indicates that the objective function is likely to have a local and/or global minimum (value 225). [Corresponds to the extremum of the acquisition function]. In broadest reasonable sense, examiner interprets determining updated acquisition function is based on both the measure of fitness and measure of uncertainty)  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include, wherein selecting a new candidate stack model based on the measure of fitness and/or the measure of uncertainty about fitness comprises determining candidate stack model parameters by determining an extremum of an acquisition function that is based on both the measure of fitness and the measure of uncertainty about fitness as taught by Adam in the system of Aben and Osio  in order to make informed decisions about where to evaluate the objective function next, and the new evaluations may be used to update the probabilistic model of the objective function. In this way, the number of objective function evaluations performed to obtain a probabilistic model that accurately represents the objective function with high confidence may be reduced. The greater the fidelity of the probabilistic model to the underlying objective function, the more likely that one or more extremal points identified by using the probabilistic model correspond to (e.g., are good estimates/approximations of) extremal points of the objective function and thus solving the optimization problem in the domain of the objective function. (See ¶64, Adam)

Regarding Claim 15
The combination of Aben and Osio does not teach wherein: the extremum is a global maximum; 
between repetitions of the calibration, adjusting a parameter of the acquisition function to change relative effects of the measure of fitness and the measure of uncertainty about fitness to decrease an amount of effect on the acquisition function by the measure of uncertainty about fitness and increases an amount of effect on the acquisition function by the measure of fitness. 
In the related field of invention, Adam further teaches wherein: the extremum is a global maximum; (See ¶99 FIG. 2A- the probability model of the objective function 200 may be used to calculate estimate 205 of the objective function and an associated measure of uncertainty shown by the shaded region between curves 207 and 209. [Corresponds to the measure of uncertainty] The values of the acquisition utility function 231, calculated based on estimate 205 and the associated measure of uncertainty, are shown in the lower portion of FIG. 2A. As shown, the acquisition utility function 231 takes on larger values in regions where the uncertainty associated with estimate 205 is larger (e.g., between values 202 and 204, and between values 204 and 206) and smaller values in regions where the uncertainty associated with estimate 205 is smaller (e.g., around values 202, 204, and 206). The next point at which to evaluate the objective function is selected as the point at which the acquisition utility function 231 takes on its maximum value (i.e., value 230) [corresponds the extremum is the global maximum])
between repetitions of the calibration, adjusting a parameter of the acquisition function to change relative effects of the measure of fitness and the measure of uncertainty about fitness to decrease an amount of effect on the acquisition function by the measure of uncertainty about fitness and increases an amount of effect on the acquisition function by the measure of fitness. (¶106- Another non-limiting example of an acquisition utility function is the entropy search acquisition utility function. The entropy search acquisition utility function aims to select the next point at which to evaluate the objective function so at to decrease the uncertainty as to the location of the minimum of the objective function (or, equivalently, as to the location of the maximum of the objective function multiplied by negative one).[corresponds to the decrease an amount of effect on the acquisition function by the measure of uncertainty about fitness and increases an amount of effect on the acquisition function by the measure of fitness] To this end, the next point at which to evaluate the objective function is selected by iteratively(or repeatedly) evaluating points that will decrease the entropy of the probability distribution over the minimum of the objective function. ¶107 -Each of the above-described examples of an acquisition utility function depends on parameters .theta. of the probabilistic model. In practice, the values of the probabilistic model parameters .theta. are set using various procedures, but the performance of the overall optimization is sensitive to how the parameters are set [corresponds to the adjusting the parameter of the acquisition function])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of methods and apparatus for measuring a structure on a substrate as disclosed by Aben to include, wherein the extremum is a global maximum; between repetitions of the calibration, adjusting a parameter of the acquisition function to change relative effects of the measure of fitness and the measure of uncertainty about fitness to decrease an amount of effect on the acquisition function by the measure of uncertainty about fitness and increases an amount of effect on the acquisition function by the measure of fitness as taught by Adam in the system of Aben and Osio  in order to make informed decisions about where to evaluate the objective function next, and the new evaluations may be used to update the probabilistic model of the objective function. In this way, the number of objective function evaluations performed to obtain a probabilistic model that accurately represents the objective function with high confidence may be reduced. (See ¶64, Adam)





Conclusion

14.           All claims 1-21 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080195359 A1 Barker et al.
Discussing the method for deriving semiconductor manufacturing process corners using surrogate simulations is disclosed. The method may be used to determine individual performance metric yields, the number of out-of-specification conditions for a given number of simulation samples, and a total yield prediction for simultaneous multi-variable conditions.
US 20150316490 A1 Amit et al.
Discussing the method for identifying an inaccuracy contribution of process variation source(s) to a measured scatterometry signal (e.g., overlay) by measuring the signal across a range of measurement parameter(s) (e.g., wavelength, angle) and targets, and extracting a measurement variability over the range which is indicative of the inaccuracy contribution.

15.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147       

/BIJAN MAPAR/Primary Examiner, Art Unit 2147